Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The preliminary amendment of September 30, 2019 has been ENTERED.

The substitute specification has been ENTERED.

The drawings of September 30, 2019 have been accepted as FORMAL.

The claim limitation, “at least one processing module with memory” in claims 11 and 13, and, the claim limitation, “the at least one processing module” and “the processing module” in claim 20 are not considered to invoke 35 USC 112(f) in that one of ordinary skill-in-the-art would readily understand these related claim limitations in light of the specification, for example, as in paragraph [0027], as a definite structure.

Kitamura (‘909) is of general interest for showing an in-vehicle radar system in which directional errors are obtained using calculations involving frequency bins.

Brown et al (‘100) is of general interest for showing a bin correction that is described in the abstract as being “for each bin.”

Arens (‘989) is of general interest for showing a range migration correction being performed on the range bins of a radar.

Nikias et al (‘892) is of general interest for showing the selection of range bins and the application of phase corrections.

Ameen et al (‘906) is of general interest for showing the correcting the boresight angle of a vehicular radar, and for Figure 7 as it deals with bins.

Millar (‘925) is of general interest for showing bin corrections in a radar, noting, for example, paragraphs [0016] and [0064], and claim 2 in that document.

Cantwell, Jr. et al. (‘380) is of general interest for showing correction of individual bins in a radar, for example, please see the abstract.

Arage (‘777) is of general interest for determining a phase difference between frequency bins, and for determining a “classification of the object.”

Each of Niho (‘734) and Niho et al (‘134) is of general interest for showing range bin correction.

Ohnishi et al (‘383) is of general interest for showing “deep range-migration correction.”

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

On line 4 of claim 20, delete “the processing module” and insert –the at least one processing module—therefor.

In that the examiner’s amendment above merely corrects an obvious typographical error, and, in that the correction of this obvious typographical error is necessary to prepare this application for printing as a patent, no authorization was sought from Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 is as follows:
“1. A method of characterizing targets in an environment around a vehicle using a detection system, comprising: a) transmitting a plurality of signals into the environment for reflecting off at least one target in the environment to create return signals, the signals being transmitted across an azimuth range and an elevation range to define a field of view for the detection system; b) receiving the return signals; c) determining an initial characterization for each of the at least one targets, the initial characterizations including a distance, a reference speed, and a return angle based on one of the return signals and adjusting the initial characterizations based on ego-motion of the vehicle; d) assigning each of the initial characterizations to one of a plurality of bins based on the return angles, each bin corresponding to a segment of the azimuth range such that the entire azimuth range is accounted for, the bins comprising a plurality of left side bins corresponding to a left side of the azimuth range with respect to a boresight and a plurality of right side bins corresponding to a right side of the azimuth range with respect to the boresight, the left side bins corresponding to right side bins covering opposite azimuth ranges with respect to boresight; e) determining, over time, a bin correction for each bin based on the corresponding segment of the azimuth range with respect to the boresight; f) comparing, over time, a plurality of the initial characterizations assigned to left side bins with a plurality of the initial characterizations assigned to corresponding right side bins to calculate an orientation correction for a plurality of the bins;  16g) calculating a final characterization for each of the targets by adjusting the initial characterization for said target based on one of the bin corrections and one of the orientation corrections.”  (Bold added).
Looking, first, to independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-10 depends from allowable, independent claim 1, each of dependent claims 2-10 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 11 is as follows:
“11. A detection system for a vehicle in an environment, comprising: a transmitter configured to transmit a plurality of signals into the environment for reflecting off at least one target in the environment to create return signals, the signals being transmitted across an azimuth range and an elevation range to define a field of view for the at least one processing module with memory configured to: determine an initial characterization each of the targets, the initial characterizations including a distance, a reference speed, and a return angle based on one of the return signals and adjusting the initial characterizations based on ego-motion of the vehicle;  18assign each of the initial characterizations to one of a plurality of bins based on the return angles, each bin corresponding to a segment of the azimuth range such that the entire azimuth range is accounted for, the bins comprising a plurality of left side bins corresponding to a left side of the azimuth range with respect to a boresight and a plurality of right side bins corresponding to a right side of the azimuth range with respect to the boresight, the left side bins corresponding to right side bins covering opposite azimuth ranges with respect to boresight; determine a bin correction for each bin based on the corresponding segment of the azimuth range with respect to the boresight; compare a plurality of the initial characterizations assigned to left side bins with a plurality of the initial characterizations assigned to corresponding right side bins to calculate an orientation correction for a plurality of the bins; and calculate a final characterization for each of the targets by adjusting the initial characterization for said target based on one of the bin corrections and one of the orientation corrections.”  (Bold added).
As for independent claim 11, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648